Citation Nr: 0811038	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  06-03 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating for degenerative joint 
disease of the right knee greater than 10 percent from 
February 19, 2004, and greater than 20 percent from August 3, 
2004.  



REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran had active duty from November 1973 to October 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  Previously, service connection had been established 
for right knee patellofemoral pain syndrome.  A rating 
decision in March 2005 assigned a separate 10 percent rating 
for degenerative joint disease of the right knee, effective 
from February 19, 2004, and a 20 percent rating, effective 
from August 3, 2004.  

In September 2005, a Board decision in a prior appeal found 
that a letter from the veteran's attorney, dated in March 
2005, constituted a notice of disagreement (NOD) to the RO's 
action in the March 2005 rating decision.  The September 2005 
Board decision remanded the case for the RO to issue a 
statement of the case (SOC) regarding the issue concerning 
the proper initial rating for the disability.  

The Board notes that the September 2005 Board decision also 
remanded five other issues: 1) whether new and material 
evidence has been presented to reopen a claim for service 
connection for recurrent dislocation of the left knee with 
chondromalacia; 2) whether new and material evidence has been 
presented to reopen a claim for chondromalacia of the right 
knee; 3) entitlement to an effective date prior to July 30, 
1997, for service connection for chondromalacia patella of 
the right knee with degenerative changes; 4) entitlement to 
an effective date prior to July 30, 1997, for service 
connection for chondromalacia patella, status post patellar 
tendon realignment with degenerative changes of the left 
knee; and 5) entitlement to service connection for pes planus 
as secondary to the service-connected bilateral knee 
disability.  However, in rating decisions in February 2006 
and June 2006, the RO granted service connection for the 
claimed disabilities and assigned an effective date of 
December 1, 1980, for the veteran's knee disabilities.  The 
record does not reflect that the veteran has disagreed with 
the ratings that were assigned or with the effective dates.  
Therefore, the RO's actions satisfied the veteran's prior 
appeal as to those issues and no issue relating to them 
remains for appellate consideration.  The only issue 
currently before the Board is as stated above.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2008, after the RO had transferred the claims file 
to the Board, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the case of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The Court held in 
Vazquez that, with respect to increased rating claims, notice 
pursuant to 38 U.S.C.A. § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
such a claim, 
        
        (1) the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity 
of the disability and the effect that worsening has 
on the claimant's employment and daily life;
        (2) if the Diagnostic Code (DC) under which 
the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that 
would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that 
worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least 
general notice of that requirement to the claimant;
        (3) the claimant must be notified that, should 
an increase in disability be found, a disability 
rating will be determined by applying relevant DCs, 
which typically provide for a range in severity of 
a particular disability from 0% to as much as 100% 
(depending on the disability involved), based on 
the nature of the symptoms of the condition for 
which disability compensation is being sought, 
their severity and duration, and their impact upon 
employment and daily life; and
        (4) the notice must also provide examples of 
the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay 
statements describing symptoms, medical and 
hospitalization records, medical statements, 
employer statements, job application rejections, and 
any other evidence showing an increase in the 
disability or exceptional circumstances relating to 
the disability.  

The record shows that the last action taken by the RO in this 
case as to this issue was to issue an SOC in February 2006, 
pursuant to the Board's September 2005 remand.  On review of 
the file, the Board finds that the veteran has not been 
provided with notice compliant with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  He was sent a letter in March 2006 
that provided him with the general criteria for establishing 
ratings and effective dates after service connection has been 
granted, pursuant to Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  However, the veteran has not been provided 
with any notice that complies with the criteria required by 
Vazquez.  

The Board also observes that the most recent VA compensation 
examiner, in January 2005, did not comment on the effect of 
the service-connected degenerative joint disease of the 
veteran's right knee on his employment and daily life.  

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2007).  

Accordingly, the case is REMANDED for the following actions:

1.  Notify the veteran that, to 
substantiate his claim, he must provide 
- or ask the Secretary to obtain - 
medical or lay evidence demonstrating 
worsening or increase in severity of the 
disability and the effect that worsening 
has on his employment and daily life.  
Notify him that degenerative arthritis of 
his right knee is rated on the basis of 
limitation of motion, and that, should an 
increase in disability be found, a 
disability rating will be determined by 
applying the relevant diagnostic codes - 
Code 5260 (which rates limitation of 
flexion of the knee joint) and Code 5261 
(which rates limitation of extension) - 
that provide for a range in severity of a 
particular disability from 0% to as much 
as 50%, based on the nature of his 
symptoms, their severity and duration, 
and their impact upon employment and 
daily life.  Also provide him with 
examples of the types of medical and lay 
evidence that he may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to greater 
compensation - e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing greater impairment or 
exceptional circumstances relating to the 
disability.  

2.  Schedule the veteran for a VA 
compensation examination to evaluate his 
right knee.  The claims file must be 
provided to the examiner to review in 
conjunction with the examination.  The 
examiner's report should describe all 
current symptoms and pertinent clinical 
findings, and should also indicate the 
effect the degenerative joint disease of 
the veteran's right knee has on his 
employment and daily life.  The examiner 
should note that service connection is 
also in effect for right knee 
patellofemoral pain syndrome.  To the 
extent possible, the examiner should 
distinguish symptoms and abnormal 
clinical findings that are due to 
patellofemoral pain syndrome, including 
the effect of that disability on the 
veteran's employment and daily life.  

3.  Then, readjudicate the veteran's 
claim for a greater initial rating for 
degenerative joint disease of the right 
knee.  If action taken is not to the 
veteran's satisfaction, provide him and 
his attorney with a supplemental 
statement of the case (SSOC) and give 
them an appropriate period of time to 
respond before returning the case to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

